Citation Nr: 0106526	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-17 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of unauthorized private 
medical expenses incurred by the veteran from January 24 to 
February 9, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the VA Regional Office (RO) Central Texas Veterans 
Health Care System (CTVHCS) May 1999 decision denying payment 
or reimbursement for the cost of medical expenses incurred 
during private medical treatment from January 24 to February 
9, 1999.

After issuance of the statement of the case in August 1999, 
the veteran submitted additional evidence, portions of which 
were not previously of record, waiving in writing, initial 
consideration of such evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran is service-connected for schizophrenia, 
maxillary sinusitis, and residuals of tonsillectomy; he has 
been totally and permanently disabled by his service-
connected disabilities since December 1972.

2.  In January 1999, he had a cerebrovascular accident with 
resulting in subdural hematoma, requiring emergency medical 
treatment and services from January 24, to February 9, 1999.

3.  The unauthorized medical treatment in question was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life, and 
treatment was rendered when VA or other federal facilities 
were unavailable and an attempt to use them beforehand or to 
obtain prior VA authorization for the medical services 
required would not have been reasonable, sound, wise or 
practicable.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized private medical services rendered from 
January 24 to February 9, 1999 have been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, and (2) whether the veteran 
is eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued 
nor does the evidence suggest that prior authorization was 
obtained.  Thus, the matter at issue is whether he is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.  

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated 
in May 1996).  Failure to satisfy any of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 
6 Vet. App. 66, 69 (1993). 

The veteran is service-connected for chronic schizophrenia 
(rated 100 percent disabling), chronic maxillary sinusitis 
(rated 10 percent disabling), and residuals of tonsillectomy 
(rated noncompensable); since December 1972, he has been 
permanently and totally disabled by his service-connected 
disabilities.  Thus, the first criterion for reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA has been satisfied.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

VA clinical and nursing notes in January 1999 document 
contact between the veteran and the VA facility staff.  On 
January 22, he talked on the telephone with a nurse about 
"what could be done about his current condition."  He felt 
that he had a stroke a week earlier, having felt weakness in 
the right arm and leg; at the time the conversation took 
place, he reportedly had difficulty putting on his socks, but 
he was able to walk; he felt that his speech was slurred, but 
the nurse did not detect any slurring of speech and he was 
"easy to understand."  He stated that he did not come to 
the hospital when the symptoms of weakness first started 
because he felt that they would resolve with rest.  The nurse 
informed him, for future reference, that a stroke can be best 
treated during the first 24 hours after it happens; she asked 
him to come in to the clinic for medical examination, but he 
was unable to comply as he had no transportation and did not 
have anybody who could take him to the clinic.  The nurse 
felt that the situation was not an emergency because the 
veteran's symptoms had been present for a week, but he was 
advised to come in to the clinic as soon as possible; he was 
also advised to call an ambulance and go to the nearest 
emergency room if he felt that his condition constituted an 
emergency.  The veteran verbalized understanding, noting that 
he would think about what he would do.  On January 26, he 
called the VA facility again, indicating that he was a 
patient at Providence Hospital, receiving treatment for right 
hemiparesis and needing therapy; he was advised that, if 
possible, he would be admitted for treatment to the VA 
facility.

Medical records from the Providence Health Center (PHC) from 
January 24 to January 26, 1999 show that the veteran was 
treated at the intensive care unit of that facility, having 
been admitted there via the emergency room.  The clinical 
records indicate that he began to notice "some" weakness of 
the right leg about a week prior to admission, but did not 
seek medical attention at that time; on the day prior to 
admission, he reportedly began to notice "some" weakness of 
the right arm and, on the day of admission, he was unable to 
put on his shoes, had difficulty ambulating, was confused, 
had difficulty following multi-step commands, and was unable 
to sign his name.  Computerized tomography of his head showed 
acute to subacute left hemispheric infarct with a small 
amount of petechial hemorrhage.  On examination, it was noted 
he had no prior history of transient ischemic attacks or 
cerebrovascular accidents.  Left hemispheric cerebrovascular 
accident was diagnosed.  

On January 26, 1999, the veteran was transferred, in stable 
condition, from the PHC intensive care unit to the Hillcrest 
Baptist Medical Center (HBMC) for comprehensive 
rehabilitation and treatment; he remained at that facility 
until February 9, 1999, when he was discharged home.  During 
the course of medical examination, it was indicated that he 
noticed a "slight" amount of weakness in the right lower 
extremity for about a week prior to admission to the PHC but 
did not pay a great amount of attention thereto until he 
began to notice weakness in the right arm and progressive 
weakness in the right lower extremity.  A January 28, 1999 
magnetic resonance imaging (MRI) study of the head showed a 
"large" left subdural hematoma and mass effect with some 
shift midline in structures.  On February 1, 1999, craniotomy 
for subdural hematoma was performed, resulting in improvement 
of his condition and allowing a transfer back to the 
rehabilitation unit (on February 5, 1999).  

In July 1999, R. Gardell, M.D., indicated that the veteran 
was admitted to the PHC (in January 1999) and later to HBMC 
due to left hemispheric cerebrovascular accident and subdural 
hematoma, requiring craniotomy.  Dr. Gardell stated that 
acute strokes and subdural hematomas are potentially life-
threatening situations, and that the veteran's admission to 
PHC and HBMC was appropriate as the VA facility (in Waco) was 
not equipped to perform the required neurosurgery.

In August 1999, a social worker at the PHC indicated that, on 
January 25, 1999, the day following the veteran's admission 
to PHC, she contacted the Temple VA facility, but was 
informed that no beds were available there; thus, the 
veteran's continued care at PHC was necessary.  

In January 2000, H. Hamilton, M.D., indicated that he and Dr. 
Gardell treated the veteran for subdural hematoma in January 
1999 (after his hospital admission due to progressive right-
sided weakness, difficulty with manual manipulation with the 
right hand, confusion, and marked increase of problems with 
speech).  An MRI reportedly showed a very large left 
hemispheric subdural hematoma with clear pressure on the 
brain, requiring emergency evacuation of the subdural 
hematoma by craniotomy.  Dr. Hamilton indicated that prior 
authorization of the treatment was impossible as this was an 
emergency procedure/treatment, noting that delay in treatment 
would "certainly" have been hazardous to the veteran's 
life, and that VA facilities in the Waco area did not provide 
craniotomy or neurosurgical services.

In April 2000, the Administrative Officer for Surgical 
Service at CTVHCS indicated that neurosurgical services were 
unavailable at CTVHCS.

At an October 2000 Travel Board hearing, the veteran 
testified that, prior to his hospital admission on January 
24, 1999, he "always" felt weak, noticing "some" numbness 
and tingling in his arms and legs, but was able to function 
adequately and did not feel like he needed to go to the 
hospital.  On January 24, 1999, he suddenly and very quickly 
became incapacitated by paralysis of the arms and legs; with 
the help of a pencil held with his teeth, he telephoned a 
friend for help; when she arrived, she called an ambulance 
and he was immediately taken to the cardiac center at PHC.  
Once there, he tried to inform the physicians and staff that 
he was a disabled veteran with service-connected 
disabilities, requesting to be transferred to a VA facility 
for treatment.  Reportedly, he was informed that emergency 
care was required and he was not in the shape to be 
transferred anywhere.  Throughout his hospital stay, he 
reportedly attempted to effectuate a transfer to a VA 
facility but was informed that the VA facility was not 
equipped to treat his medical condition.  

Based on the foregoing, the Board finds that the evidence 
supports reimbursement for the cost of unauthorized medical 
expenses incurred by the veteran, as a result of his stroke, 
from January 24, to February 9, 1999.  Although the entirety 
of the evidence indicates that he may have experienced 
stroke-related symptoms for several days prior to his 
emergency room/hospital admission on January 24, 1999 
(including numbness and weakness of the right leg and/or 
arm), he was actually able to function without significant 
difficulty which would otherwise prompt him to seek emergency 
medical attention prior to that date; as indicated by the 
record of his telephone conversation with a VA nurse on 
January 22, 1999, he was aware of the seriousness of a stroke 
and its possible consequences; it appears that he realized 
that he should seek outpatient medical treatment at the 
earliest possible date, but he did not have a way to get to a 
VA facility for non-emergency treatment.  Moreover, having 
been informed by the VA nurse, on January 22, that medical 
treatment for a stroke is most crucial during the initial 24 
hours after it occurs (and having felt that he may have had a 
stroke a week earlier), he felt that the worst was already 
behind him; this feeling appears to have been further 
reinforced by his continued ability to function independently 
until he became incapacitated by paralysis on January 24, 
1999; when he felt paralyzed on January 24, he appears to 
have followed the advise given to him by the VA nurse on 
January 22, seeking emergency medical treatment.  

The Board notes that the veteran appears not to have had a 
history of cerebrovascular accidents prior to January 1999; 
thus, although he himself stated in the telephone 
conversation with a VA nurse on January 22, 1999, that he 
felt like he had a "stroke," he may not be charged with 
actual knowledge about the clinical signs, symptoms, and 
consequences of a stroke.  It is stressed that while he felt 
symptoms of weakness, numbness, and tingling in the right 
lower extremity and/or the right arm for a few days prior to 
January 24, 1999, he was able to function independently 
during that time.

As discussed above, the letters and other records from the 
veteran's treating physicians and VA facilities indicate that 
the treatment he received from January 24 to February 9, 1999 
was for an emergency condition, that delay of treatment would 
have been hazardous to his life, and that treatment at a VA 
or other federal facility was ostensibly unavailable (see 
records indicating that neurosurgery was unavailable at VA 
facilities in the veteran's area, that there were no 
available beds to accommodate him as a patient when this was 
needed, and that he tried to be transferred to a VA facility 
during his private hospital stay).  Under the circumstances 
of this case, the Board believes that all doubt as to 
availability of treatment at a VA or other federal facility 
must be resolved in his favor.  38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to reimbursement by VA for the cost of 
unauthorized medical treatment at private facilities from 
January 24 to February 9, 1999 is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


